

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made and effective as of May 14, 2009 (the
“Effective Date”), by and between Ford Sinclair (“Employee”) and Quest Oil
Corporation, a Nevada corporation (the “Company”) (The Employee and Company may
be referred to hereinafter individually as a “Party” and collectively as the
“Parties”).  In consideration of the premises and for other good and valuable
consideration, and with the intent to be legally bound, the Parties hereto agree
as follows:
RECITALS


WHEREAS, the Company requires the services as described herein;


WHEREAS, Employee is qualified to provide the Company with such services and is
desirous to perform such services for the Company;


WHEREAS, Employee is aware of the current state of the Company and has reviewed
the Form 8-K and Form 15 (attached hereto as Exhibit A) to be filed with the
United States Securities and Exchange Commission;


WHEREAS, the Company wishes to induce the Employee to provide the services and
wishes to contract with the Employee regarding the same and compensate the
Employee in accordance with the terms herein and the Employee accepts such terms
of employment;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter stated, it
is agreed as follows:


AGREEMENT


1.           Position.  During the term of this Agreement, the Company will
employ the Employee, and the Employee will serve the Company in the capacity of
President.


2.           Duties.  The Employee will perform duties of the President as
described in the Company’s Bylaws, a copy of which have been attached hereto as
Exhibit B and incorporated by reference, together with such additional
reasonably related duties assigned by the President or Board of Directors.


3.           Service.  Except with respect to the matters specified below,
Employee will devote sufficient working time and efforts to adequately attend
the business and affairs of the Company.  However, Employee will not work full
time and the Company agrees that Employee may have outside business activities.
In addition, Employee shall not be precluded from: (a)  engaging in appropriate
civic, charitable or religious activities; (b)  serving on the boards of
directors or as officer, employee or consultant of other entities, including
other public companies, with the consent of the Company, which consent shall not
be unreasonably withheld; (c)  providing incidental assistance to family members
on matters of family business, so long as the foregoing activities and service
do not conflict with the Employee's responsibilities to the Company; and (d) 
completing, managing and supervising Employee’s personal business affairs.


4.           Term of Agreement.  The Company agrees to continue the Employee's
employment, and the Employee agrees to remain in the employ of the Company,
pursuant to the terms of this Agreement for a period of 180 days, or until
earlier as described herein.


5.           Compensation. Employee shall receive a salary of $4,000 per month
in, at the Company’s sole discretion: (a) cash payments in accordance with the
general payroll practices of the Company; or (b) shares of the Company’s
restricted common stock. Any shares of common stock issued as compensation
pursuant to this Agreement shall be issued at a per share price of lesser of:
(i) .004;  or (ii) the current market price, as quoted by Bloomberg L.P., of the
Company’s common stock as of the date of issuance.


6.           Termination. The Employee’s employment with the Company shall be
considered “at will” such that the Employee or the Company may terminate the
Employee’s employment for any reason whatsoever at anytime. In the event the
Employee is terminated by the Company, the Employee shall be entitled to all
compensation that would be accrued and otherwise payable to the Employee under
entire term of this Agreement. In the event the Employee voluntarily terminates
his employment, the Employee shall be entitled to any unpaid salary accrued up
to the point of termination.


7.           Nondisclosure.  The Employee acknowledges that during the course of
his employment by the Company, the Company will provide, and the Employee will
acquire, knowledge of special and unique value with respect to the Company's
business operations, including, by way of illustration, the Company's existing
and contemplated product line, trade secrets, compilations, business and
financial methods or practices, plans, hardware and software technology
products, systems, programs, projects and know-how, pricing, cost of providing
service and equipment, operating and maintenance costs, marketing and selling
techniques and information, customer data, customer names and addresses,
customer service requirements, supplier lists, and confidential information
relating to the Company's policies, employees, and/or business strategy (all of
such information herein referenced to as the “Confidential Information”). The
Employee recognizes that the business of the Company is dependent upon
Confidential Information and that the protection of the Confidential Information
against unauthorized disclosure or use is of critical importance to the
Company.  The Employee agrees that, without prior written authorization of the
Board of Directors of the Company, the Employee will not, during his employment,
divulge to any person, directly or indirectly, except to the Company or its
officers and agents or as reasonably required in connection with the Employee’s
duties on behalf of the Company, or make any independent use of, except on
behalf of the Company, any of the Company's Confidential Information, whether
acquired by the Employee during his employment or not. The Employee further
agrees that the Employee will not, at any time after his employment has ended,
use or divulge to any person directly or indirectly any Confidential
Information, or use any Confidential Information in subsequent employment of any
nature.  If the Employee is subpoenaed, or is otherwise required by law to
testify concerning Confidential Information, the Employee agrees to notify the
Company upon receipt of a subpoena, or upon belief that such testimony shall be
required. This nondisclosure provision shall survive the termination of this
Agreement for any reason. The Employee acknowledges that the Company would not
employ the Employee but for his covenants and promises contained in this
Section 7.


8.           Return of Documents.  The Employee agrees that if the Employee’s
relationship with the Company is terminated (for whatever reason), the Employee
shall not remove or take with the Employee, but will leave with the Company or
return to Company, all Confidential Information, records, files, data,
memoranda, reports, customer lists, customer information, product information,
price lists, documents and other information, in whatever form (including on
computer disk), and any and all copies thereof, or if such items are not on the
premises of the Company, the Employee agrees to return such items immediately
upon the Employee's termination or the request of the Company.  The Employee
acknowledges that all such items are and remain the property of the Company.


9.           No Interference or Solicitation.  The Employee agrees that during
his employment, and for a period of six (6) months following the termination of
his employment (for whatever reason), that neither he nor any individual,
partner(s), limited partnership, corporation or other entity or business with
which he is in any way affiliated, including, without limitation, any partner,
limited partner, director, officer, shareholder, employee, or agent of any such
entity or business, will:  (i) request, induce or attempt to influence, directly
or indirectly, any employee of the Company to terminate their employment with
the Company; or  (ii) employ any person who as of the date of this Agreement
was, or after such date is or was, an employee of the Company. The Employee
further agrees that during the period beginning with the commencement of the
Employee’s engagement with the Company and ending six (6) months after the
termination of the Employee’s employment with the Company (for whatever reason),
he shall not, directly or indirectly, as an employee, agent, consultant,
stockholder, director, partner or in any other individual or representative
capacity of the Company or of any other person, entity or business, solicit or
encourage any present or future customer, supplier, contractor, partner or
investor of the Company to terminate or otherwise alter his, his or its
relationship with the Company.


10.           Indemnification.  The Company agrees to indemnify the Employee and
hold it harmless against any losses, claims, damages or liabilities incurred by
the Employee, in connection with, or relating in any manner, directly or
indirectly, to the Employee rendering the services in accordance with the
Agreement, unless it is determined by a court of competent jurisdiction that
such losses, claims, damages or liabilities arose out of the Employee’s breach
of this Agreement, gross negligence, willful misconduct, dishonesty or fraud.
Additionally, the Company agrees to reimburse the Employee immediately for any
and all expenses, including, without limitation, attorney fees, incurred by the
Employee in connection with investigating, preparing to defend or defending, or
otherwise being involved in, any lawsuits, claims or other proceedings arising
out of or in connection with or relating in any manner, directly or indirectly,
to the rendering of any services by the Employee in accordance with the
Agreement (as defendant, nonparty, or in any other capacity other than as a
plaintiff, including, without limitation, as a party in an interpleader action).
The Company further agrees that the indemnification and reimbursement
commitments set forth in this paragraph shall extend to any controlling person,
strategic alliance, partner, member, shareholder, director, officer, employee,
agent or subcontractor of the Employee and their heirs, legal representatives,
successors and assigns.  The provisions set forth in this Section shall survive
any termination of this Agreement.


11           Governing Law.  The subject matter of this Agreement shall be
governed by and construed in accordance with the laws of the State of California
(without reference to its choice of law principles), and to the exclusion of the
law of any other forum, without regard to the jurisdiction in which any action
or special proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO
THE PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED
IN NORTH COUNTY OF SAN DIEGO, CALIFORNIA FOR RESOLUTION OF ALL DISPUTES ARISING
OUT OF, IN CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION,
AND ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE
THEREIN THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM.  AS A MATERIAL
INDUCEMENT FOR THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL
BY JURY OF ANY ISSUES SO TRIABLE.


12.           Severability.  If any provision of this Agreement shall be found
by any arbitrator or court of competent jurisdiction to be invalid or
unenforceable, then the Parties hereby waive such provision to the extent that
it is found to be invalid or unenforceable and to the extent that to do so would
not deprive one of the Parties of the substantial benefit of its bargain.  Such
provision shall, to the extent allowable by law and the preceding sentence, be
modified by such arbitrator or court so that it becomes enforceable and, as
modified, shall be enforced as any other provision hereof, all the other
provisions continuing in full force and effect.


13.           No Waiver.  The failure by either Party at any time to require
performance or compliance by the other of any of its obligations or agreements
shall in no way affect the right to require such performance or compliance at
any time thereafter.  The waiver by either Party of a breach of any provision
hereof shall not be taken or held to be a waiver of any preceding or succeeding
breach of such provision or as a waiver of the provision itself.  No waiver of
any kind shall be effective or binding, unless it is in writing and is signed by
the Party against whom such waiver is sought to be enforced.


14.           No Assignment.  This Agreement and all rights hereunder are
personal to the Employee and may not be transferred or assigned by the Employee
at any time. The Company may assign its rights, together with its obligations
hereunder, to any parent, subsidiary, affiliate or successor, or in connection
with any sale, transfer or other disposition of all or substantially all of its
business and assets, provided, however, that any such assignee assumes the
Company's obligations hereunder.


15.           Withholding.  All sums payable to the Employee hereunder shall be
reduced by all federal, state, local and other withholding and similar taxes and
payments required by applicable law.


16.           Amendment.  This Agreement may be amended, modified, superseded,
cancelled, renewed or extended only by an agreement in writing executed by both
Parties hereto.
 
17.           Notices.  All notices, requests, demands or other communications
required or permitted hereunder shall be in writing and shall be delivered
personally by a nationally recognized overnight courier service, and shall be
deemed given when so delivered personally as follows:


Company:
Employee
Quest Oil Corporation
Ford Sinclair
1136 Franklin St.
1136 Franklin St.
Vancouver, British Columbia V6A 1J6
Vancouver, British Columbia V6A 1J6



18.           Binding Nature.  This Agreement shall be binding upon, and inure
to the benefit of, the successors and personal representatives of the respective
Parties hereto.


19.           Headings.  The headings contained in this Agreement are for
reference purposes only and shall in no way affect the meaning or interpretation
of this Agreement.  In this Agreement, the singular includes the plural, the
plural included the singular, the masculine gender includes both male and female
referents, and the word “or” is used in the inclusive sense.


20.           Joint Drafting and Exclusive Agreement.  This Agreement is the
only Agreement executed by and between the Parties related to the performance of
the services described herein.  There are no additional oral agreements or other
understandings related to the performance of the services described
herein.  This Agreement shall be deemed to have been drafted jointly by the
Parties hereto, and no inference or interpretation against any one Party shall
be made solely by virtue of such Party allegedly having been the draftsperson of
this Agreement.  The Parties have each conducted sufficient and appropriate due
diligence with respect to the facts and circumstances surrounding and related to
this Agreement.  The Parties expressly disclaim all reliance upon, and
prospectively waive any fraud, misrepresentation, negligence or other claim
based on information supplied by the other Party, in any way relating to the
subject matter of this Agreement.


21.           Acknowledgments and Assent.  The Parties acknowledge that they
have been given at least ten (10) days to consider this Agreement and that they
were advised to consult with an independent attorney prior to signing this
Agreement and that they have in fact consulted with counsel of their own
choosing prior to executing this Agreement. The Parties may revoke this
Agreement for a period of three (3) calendar days after signing this Agreement,
and the Agreement shall not be effective or enforceable until the expiration of
this three (3) day revocation period.  The Parties agree that they have read
this Agreement and understand the content herein, and freely and voluntarily
assent to all of the terms herein.


22.           Counterparts and Fax Signatures.  This Agreement may be executed
by Fax and in two or more counterparts, each of which shall be deemed to be an
original but all of which, taken together, constitute one and the same
agreement.




***SIGNATURE PAGE FOLLOWS***
 
 

 

--------------------------------------------------------------------------------


 
SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of May 14, 2009.





 
EMPLOYEE
 
Ford Sinclair
 
 
 
/s/ Ford Sinclair
 
 
 
By: Ford Sinclair
An: Individual
 
 
 
 
COMPANY
 
Quest Oil Corporation
 
 
 
/s/ James B. Panther, II
 
 
 
By: James B. Panther, II
Its: Director and Interim Chief Executive Officer



 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 


LIST OF EXHIBITS
   
Exhibit A
United Stated Securities and Exchange Commission Form 8-K and Form 15
Exhibit B
Quest Oil Corporation Bylaws
   

 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 
